DATED AUGUST 19, 2010 FILED PURSUANT TO RULE 433 REGISTRATION NO. 333-150218 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES F, FLOATING RATE NOTES DUE 2012 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series F, Floating Rate Notes Due 2012 Ratings: A (Stable Outlook) by Standard & Poor’s, a division of The McGraw-Hill Companies A2 (Stable Outlook) by Moody’s Investors Service, Inc. A (Stable Outlook) by Fitch Ratings Ltd. Ratings may be changed, suspended or withdrawn at any time and are not a recommendation to buy, hold or sell any security Format: SEC Registered-Registration Statement Number 333-150218 Trade Date: August 19, 2010 Settlement Date (Original Issue date): August 24, 2010, which is the third business day following the Trade Date. Maturity Date: July 24, 2012 Principal Amount: $200,000,000 Price to Public (Issue Price): 100.000% All-in-price: 99.900% Interest Rate Basis (Benchmark): 3 Month USD LIBOR Index Currency: U.S. Dollars Spread (Plus or Minus): + 23 basis points (0.23%) Net Proceeds to Issuer: $199,800,000 Index Maturity: Three Months Interest Rate Calculation: USD LIBOR determined on Interest Determination Date plus the Spread Specified Currency: U.S. Dollars Initial Interest Rate: To be determined two (2) London Business Days prior to the Original Issue Date Interest Reset Periods and Dates: Quarterly on the 24th of November, February, May and August of each year prior to the Maturity Date Interest Determination Dates: Quarterly, two London Business Days prior to each Interest Reset Date Interest Payment Dates: Interest will be paid quarterly on the 24th of November, February, May, and August of each year, commencing November 24, 2010 and ending on the Maturity Date Day Count Convention: Actual/360 Denominations: Minimum denominations of $1,000 with increments of $1,000 thereafter Sole Lead Manager & Bookrunner Citigroup Global Markets Inc. (100%) Billing and Delivery Agent: Citigroup Global Markets Inc. CUSIP: 14912L4N8 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Citigroup Global Markets Inc. at
